PER CURIAM.
Plaintiff Mari Mitchell appeals the district court’s grant of summary judgment for Defendant Six Continents Hotels, Inc. Having had the benefit of oral argument, and having studied the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the complaint. The reasons having been fully articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and serve no useful purpose. Accordingly, we affirm the judgment of the district court upon the reasoning set out by that court in its memorandum entered on November 3, 2006, 2006 WL 3227336.